



COURT OF APPEAL FOR ONTARIO

CITATION:  Turczinski v. Fernandes, 2013 ONCA
    643

DATE: 20131023

DOCKET: C57093

Hoy, A.C.J.O., Laskin and Tulloch JJ.A.

BETWEEN

Adela Turczinski

Appellant (Plaintiff)

and

Jose Fernandes,
    Ana Fernandes,

Antonio
    Da Silva and Maria Da Silva

Respondents (Defendants)

Jayson W. Thomas and Jennifer Thomas, counsel for
    appellant

Patrick Summers, counsel for respondents

Heard and released orally:  October 10, 2013

On appeal from the order of Justice David Aston of the Superior
    Court of Justice, dated April 19, 2013.

ENDORSEMENT

[1]

The appellant appeals the motion judges order dismissing her action for
    delay.  The action was started in November 2002, and dismissed in April 2013
    for failure to restore it to the trial list after it had been struck.

[2]

The appellant submits that the motion judge did not apply the test for dismissal
    under rule 24, and also misapprehended or failed to consider some of the key
    evidence.

[3]

We do not accept this submission.  Although the motion judge did not
    expressly set out the test on a rule 24 motion for dismissal for delay, his
    reasons addressed the two essential elements of the test:  whether the
    plaintiff had adequately explained the delay, and whether the plaintiff had
    shown an absence of non-compensable prejudice arising from the delay.

[4]

The core of the motion judges reasons is that the appellant had not
    adequately explained the lengthy delay, and had not adequately rebutted the
    presumption of prejudice arising from this delay.

[5]

The evidentiary record reasonably supports these two key findings of the
    motion judge.  This action has been outstanding for over a decade.  In the face
    of such a lengthy delay, the appellant had an onus to put forward some detailed
    evidence explaining the delay and addressing the issue of prejudice.  However,
    the appellants affidavit is vague, and lacking in any relevant detail. 
    Moreover, she has filed no other affidavit evidence, and, in particular, none
    from any of her counsel to explain the lengthy periods of inactivity.  In the
    light of this record, the motion judge did not err in dismissing the
    appellants action.  Accordingly, the appeal is dismissed.

[6]

The appellant also seeks leave to appeal the costs ordered against her. 
    She complains about the motion judges finding at paragraph 6 of his cost
    endorsement. In our view that finding was open to the motion judge. 
    Accordingly, leave to appeal costs is refused.

[7]

The respondents are entitled to the costs of the appeal, fixed at
    $6,000, all inclusive.

Alexandra
    Hoy A.C.J.O.

John Laskin J.A.

M.H Tulloch J.A.


